DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 5, 7, 9, 16 and 19-20, and cancellations of claims 6, 17-18 and 21-34 in “Claims - 09/02/2020” (version 2 of 2), is acknowledged. 
This office action considers claims 1-5, 7-16, and 19-20 pending for prosecution, and are presented for examination on their merits.
Claim Objections 
Claim 1 recites the limitation “the 5 material”,   in line 3, and it appears as if Applicant’s representative meant to write --[[5]]--.
Appropriate correction is required. For the prosecution on merit, examiner assumes the phrase as appeared.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (14; Fig 1; [0048] or C 3, L 16-39) = (element 14; Figure No. 1; Paragraph No. [0048]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu; Yuan et al., (US 20060202385 A1; hereinafter Xu). 


    PNG
    media_image1.png
    177
    672
    media_image1.png
    Greyscale

Xu Figure 1                                               Xu Figure 2

1. Xu teaches a method of fabricating micromilled microneedles (14/50) from a planar substrate (12), the method comprising (see the entire document, specifically Figures 1-5 along with 12-14A; [0048-0056+], and as cited below):
 micromilling (Figs 3-5; [0100]) a plurality of cut-outs (14 from block [0049]) onto the planar substrate (12; [0048], made of steel [0053]; [0101] stainless steel; see AISI A2 data as well); and
transitioning material at the plurality of the cut-outs such that the –[[5]]-- material (14) extends orthogonal to the planar sheet (12) .
2. Xu as applied above the method of claim 1, further teaches, wherein the planar substrate is metal (steel [0053]).
3. Xu as applied above the method of claim 2, further teaches, wherein the metal is stainless steel ([0101] stainless steel; see AISI A2 data as well).
5. Xu as applied above the method of claim 1, further teaches, wherein the microneedles (50) are at a greater than 60, 70 or 80 degree angle (Figs 12, 13A-13C; [0076-0078]) respective to the planar substrate (12) .
7. Xu as applied above the method of claim 1, further teaches, the transitioning step comprises aligning (Fig 6A[0058]) an array of transition-effecting structures with the planar substrate such that individual transition-effecting structures are oriented with the plurality of cut-outs; inserting (0107) the array of transition-effecting structures through the planar substrate to transition material at the cut-outs to be out of plane with the planar substrate.
8. Xu as applied above the method of claim 1, further teaches, wherein the transition-effecting structures are hypodermic needles or dispensing needles ([0002, 0112]).
9. Xu as applied above the method of claim 1, further teaches, a substrate comprising a plurality of microneedles (14; Fig 1/4) produced by the method of claim 1.
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pathak; Chandrashekhar P.  et al. (US 20190046479 A1; hereinafter Pathak)
10. Pathak teaches a hollow needle array comprising a base ([0312,0313, 0340]);
a plurality of hollow needles secured to the base and extending orthogonally from the base.
11. Pathak as applied to the  hollow microneedle array of claim 10, further teaches, wherein the base is produced by 3-D printing ([0251]).
12. Pathak as applied to the  hollow microneedle array of claim 11, further teaches, wherein the base comprises one or more apertures; and 
a 3D printed ([0251]) release press comprising one or more elongated bodies configured for insertion into the one or more apertures, wherein insertion of the one or more elongated bodies assists with release of hollow needle array from a microneedle structure.
Claims 13-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panat; Rahul et al. (US 20210033559 A1; hereinafter Panat)
13. Panat teaches a 3D MEA platform comprising (see the entire document, specifically Figures 10-12 along with 1-9; [0021, 0078], and as cited below):
a 3D printed substrate (10A; PCB; a 3DP-MEA);
one or more conductive traces (130; Fig 4; [0047-0048]) deposited on the 3D printed substrate;
one or more microneedles (shank 120 ([0048]), first cited as shank in [0021] (C)) disposed suprajacent to the one or more traces;
an insulation layer disposed ([0078]) on to the microneedles (shanks); and
a culture well ([0065]) disposed suprajacent to the insulation layer, wherein the microneedles protrude through the insulation layer into the culture well.
14. Panat as applied to the 3D MEA platform of claim 13, further teaches, wherein the substrate is comprised of a resin ([0047]).
15. Panat as applied to the 3D MEA platform of claim 14, further teaches, wherein the resin comprises 3DP ([0021:A]).
16. (Panat as applied to the 3D MEA platform of claim 13, further teaches, wherein the one or more microneedles (Shank) are aligned on top of the one or more traces (130; Fig 4; [0047-0048]).
19. Panat as applied to the 3D MEA platform of claim 13, further teaches, wherein ([0095]) the substrate layer comprises one or more recesses (construed from open) into which traces of the trace layer are deposited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu; Yuan et al., (US 20060202385 A1; hereinafter Xu) in view of Omanovic; Sasha et al., (US  20120085652 A1; hereinafter Omanovic).
4. Xu as applied to the method of claim 1, does not expressly, (the method) further comprising subjecting the substrate and microneedles to an acid and sonication to remove debris caused by the micromilling.
However, in the analogous art, Omanovic teaches  a method for producing a stable and covalent association between self-assembled monolayers and a surface of a metal or metal alloy substrate, such as stainless steel, using an electrochemical process  [0002]), wherein  in ([0060]), discloses the sample surface of the metal or alloy, preferably stainless steel, is pretreated, for example, by polishing and/or etching in oxalic acid and then sonicated in an ultrasonic bath containing ethanol to remove polishing residues and degrease the surface.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Omanovic into Xu ‘s method, and thereby, the combination of (Xu and  Omanovic) will have a process step subjecting the substrate with microneedles to an acid and sonication to remove debris caused by the micromilling since, at least, this inclusion will  remove any debris for stainless steel surface (Omanovic [0060]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Panat; Rahul et al. (US 20210033559 A1; hereinafter Panat) in view of Xu; Yuan et al., (US 20060202385 A1; hereinafter Xu).
20. Panat as applied to the 3D MEA platform of claim 13, but does not expressly disclose, wherein the microneedles are produced by providing cut-outs in a planar sheet and transitioning material at the cutouts such that the material extends orthogonal to the planar sheet.
However, as cited in claim 1 rejection above, Xu discloses the microneedles (14) are produced by providing cut-outs (14 from block [0049]) in a planar sheet and transitioning material (by micromilling; Figs 3-5; [0100]) at the cutouts such that the material extends orthogonal to the planar sheet (12).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Xu‘s microneedle into Panat platforms, and thereby, the combination of (Panat and Xu) will have platform, wherein the microneedles (Panat’s shank in view of Xu microneedle) are produced by providing cut-outs (Xu’s block) in a planar sheet and transitioning material at the cutouts such that the material extends orthogonal to the planar sheet, since, at least, this inclusion will  able to provide shank by wire cutting a plate in two or more directions to provide a base with an array of shank protruding therefrom, the size and shape of the needles can readily be varied by varying the angles of upward and downward cuts in the two or more directions (Xu [0018]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
July 16, 2022